Order filed, October 23, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-17-00792-CV

               KAREN MCANDREWS AND JOHN LOWE, Appellant

                                              V.

                          JODY CRYSTAL LOWE, Appellee


                        On Appeal from the 155th District Court
                                Austin County, Texas
                            Trial Court Case 2014J-6013


                                          ORDER
       The reporter’s record in this case was due October 20, 2017. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Diana Parker, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 10 days of the date of this order.


                                        PER CURIAM